BLD-178                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 15-1589
                                       ___________

                               IN RE: KIM RAGLAND,
                                              Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 2:14-cv-07294)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     April 23, 2015

               Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                               (Opinion filed: May 1, 2015)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Kim Ragland presents a petition for writ of mandamus requesting that we direct

the District Court to rule on a habeas petition that he filed pursuant to 28 U.S.C.

§ 2254.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Ragland filed his habeas petition in the District Court in November 2014, see

D.N.J. Civ. No. 2:14-cv-07294.1 On the same day that Ragland’s mandamus petition was

docketed in this Court, the District Court entered an opinion and order dismissing that

petition for failure to exhaust state court remedies. In light of the District Court’s action,

we will dismiss the mandamus petition as moot. See, e.g., Lusardi v. Xerox Corp., 975
F.2d 964, 974 (3d Cir. 1992); see also Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690,

698-99 (3d Cir. 1996) (“If developments occur during the course of adjudication that

eliminate a plaintiff’s personal stake in the outcome of a suit or prevent a court from

being able to grant the requested relief, the case must be dismissed as moot.”)




1
  In his mandamus petition, Ragland explains that he filed this petition because the
District Court had not ruled on an earlier § 2254 petition that he had submitted, see
D.N.J. Civ. No. 2:14-cv-02381. However, as is evident from a June 4, 2014 order that
appears on the docket for D.N.J. Civ. No. 2:14-cv-02381 and as an attachment to
Ragland’s mandamus petition, the District Court entered an order administratively
terminating that case because Ragland had not filed his habeas petition on the appropriate
forms. We do not understand Ragland to be seeking mandamus relief in relation to that
action. We note, nonetheless, that a motion remains pending in that matter. When it
administratively terminated the case, the District Court noted that it would reopen if
Ragland re-filed his petition on the appropriate forms within 30 days of the Court’s order.
Ragland did not do so; he instead sought an extension of time to re-file. Although
Ragland ultimately re-filed his petition on the appropriate forms in the separate action
that underlies this case, that motion for an extension of time remains pending in D.N.J.
Civ. No. 2:14-cv-02381.
                                              2